Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 8/11/22 are acknowledged; claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (US 9568109).
CLAIM 1:  McHugh discloses a fracturing apparatus (col. 3, lines 12-27).  The apparatus comprises a valve (34) to control flow of fluid through the valve.  The valve comprises a housing (40) having a bore (from 72 to 78, via conduit 46) to convey the fluid, the bore has a central axis extending from an inlet of the housing to an outlet of the housing (see Fig. 2); a seal (48) disposed within the bore; and an actuator (60) is coupled to control movement of the seal, wherein the actuator is disposed within the bore so as to move the seal between a closed position in which the seal blocks fluid flow through the bore and an open position that allows fluid flow through the bore (see Fig. 2; col. 3, line 53 – col. 4, line 12).  The actuator is positioned inline with the inlet of the housing and the outlet of the housing such that the central axis extending from the inlet of the housing to the outlet of the housing intersects the actuator (see Figs. 4-6).
McHugh fails to disclose a frac valve for fracturing fluid.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the valve of McHugh to be used for fracturing as described in the claim as the use of a known technique to improve similar devices in the same way.  McHugh discloses a base device of a valve used to control fluid in a wellbore.  The nature of the problem is to control the frac fluid entering the wellbore.  Therefore, one of ordinary skill in the art would reasonable look at McHugh as a potential solution to the problem at hand.  The similar functions would lead one of ordinary skill in the art to a predictable result.
CLAIM 2:  The actuator is disposed within the bore so as to move axially along the central axis when moving the seal between the closed position and the open position (via gear and pinion 62, 64).
CLAIM 3:  McHugh discloses the elements of claim 1 as discussed above.
McHugh fails to disclose wherein the seal includes an elastomer seal.
Examiner takes official notice that elastomers are well known in the art as a material for seals.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the seal of McHugh to include an elastomer seal as described in the claim as the use of a known seal material used in the field to ensure proper connections as well as McHugh teaches crushable materials used in the sealing process (crushable spacer 90) in which the deformable nature of an elastomer seal would serve a similar function.
CLAIM 4:  The frac valve does not have an external actuator (see Fig. 2, actuator interior of housing).
CLAIM 5:  The actuator includes a piston (120) disposed within the bore.
CLAIM 6:  The frac valve includes a tapered sealing surface along the bore and the seal is closed against the tapered sealing surface to block fracturing fluid flow through the bore when the seal is in the closed position (see Fig. 2 on right hand side).
CLAIM 7:  The seal includes a tapered outer surface oriented to seal against the tapered sealing surface of the frac valve when the seal is in the closed position (see Fig. 2).
CLAIM 10:  A seal carrier (stem 52) that carries the seal, wherein the actuator is coupled to the seal carrier to control movement of the seal via the seal carrier.
CLAIM 11:  The seal is carried by the actuator (col. 3, line 53 – col. 4, line 12).
CLAIM 12:  The seal is positioned on a side of the actuator that is transverse to the bore of the housing (see Fig. 2).
CLAIM 13:  The frac valve includes an additional seal (68) positioned on an additional side of the actuator, and the additional side is also transverse to the bore of the housing (Fig. 2).
CLAIM 14:  McHugh discloses a fracturing tree having the frac valve (see Fig. 1, col. 2, lines 12-41 discussing wellhead that would be a tree).
CLAIM 15:  McHugh discloses a wellhead, wherein the housing of the frac valve is installed within a bore of the wellhead (see Fig. 1; col. 3, line 53 – col. 4, line 12).
CLAIM 16:  The housing of the frac valve is landed on a shoulder of the wellhead (see Fig. 1).
CLAIMS 17, 18, and 20:  The methods are inherent to the above structures.
CLAIM 19:  The actuator is a hydraulic actuator or an electric actuator (see col. 3, lines 53-61, electric motor).
Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive.
Applicant asserts the actuator of McHugh is not positioned inline with the inlet of the housing and the outlet of the housing such that the central axis extending from the inlet of the housing to the outlet of the housing intersects the actuator.  McHugh Figures 4-6 shows the relative positioning of the actuator to the bore.  The inlet of the housing is through apertures 88.  The outlet is to the left of the figures out of the bore.  The central axis would be fluid flow axis.  That axis would be angled through the actuator, specifically in Fig. 6 (see annotated figure below).  Thus, the element is taught by McHugh.

    PNG
    media_image1.png
    281
    502
    media_image1.png
    Greyscale

With respect to claim 5, the piston (120) is shown in Fig. 7.  As shown further in Fig. 2, the piston and the shaft extend into the bore.  The stem 52 is part of the piston and is the bore.  Thus, the element is disclosed.
With respect to claims 11 and 12, the sleeve 48 is situated across the actuator.  Thus it is on the transverse side.  The “sleeve 48 moves with the stem 52”, thus it is moved with the actuator.  This is established in col. 3, lines 59-61.  That describes the “carried” nature of the structure.
Allowable Subject Matter
Claims 8 and 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/MATTHEW R BUCK/Primary Examiner, Art Unit 3679